915 F.2d 1584
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Arthur H. YOUNG, SR. Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
No. 90-3304.
United States Court of Appeals, Federal Circuit.
Sept. 24, 1990.

RICH, Circuit Judge, and SKELTON and BALDWIN, Senior Circuit Judges.
PER CURIAM.


1
The initial decision of the Merit Systems Protection Board (board), dated February 16, 1990, which became final on March 23, 1990, Docket No. DA07529010040, sustained the United States Postal Service's removal of Arthur H. Young, Sr. from his position as a mail handler because he was physically unable to perform the full duties of his job.  He could not be assigned to another position that he could handle because there was no vacancy, and the agency was not required to create a new job for him.  We have carefully considered each of Young's arguments, but are unpersuaded that any error was committed by the administrative judge (AJ) or the full board.   See Hayes v. Department of the Navy, 727 F.2d 1535 (Fed.Cir.1984).  Accordingly, on the basis of the AJ's opinion, the decision of the board is affirmed.